Citation Nr: 0516458	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for impotence as 
a result of VA treatment in 1990.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for urinary 
incontinence as a result of VA treatment in 1990 and 1998.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from November 1954 
to November 1958.

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The Board in September 2004 remanded the case for a requested 
Travel Board hearing.  That hearing was afforded the veteran 
at the RO in April 2005, and a transcript of the hearing is 
contained in the claims folder.  

The issue of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for urinary 
incontinence as a result of VA treatment is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran did not develop impotence as a result of VA 
hernia surgery performed in February 1990.  Impotence is 
first complained of years after the hernia surgery and is not 
shown by competent evidence to be related thereto.  There is 
no showing of negligence or fault in the VA treatment 
rendered.


CONCLUSION OF LAW

Compensation benefits pursuant to 38 U.S.C.A. § 1151, are not 
warranted for impotence claimed as a result of VA hernia 
surgery performed in February 1990.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 3.326, 
3.358 (2004).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA letters in 
March 2001 and July 2003, and by an additional development 
letter in October 2003.  Those development letters 
appropriately notified the veteran what VA would do and what 
the appellant must do in furtherance of his claim for service 
connection for impotence.  The July 2003 letter informed him 
with specificity what would be required for his claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 to 
be granted.  The letters explicitly asked for the veteran to 
submit pertinent evidence he had that would further his 
claim, including in particular any evidence of current 
impotence as a result of his hernia surgery in February 1990.  

The veteran testified before the undersigned in April 2005, 
and development requested in the September 2004 remand for 
that hearing has thus been completed.  See Stegall v. West, 
11 Vet. App. 268 (1998).  At that hearing, the veteran 
informed that he had not received treatment other than VA 
treatment associated with or following the February 1990 VA 
hernia surgery, which is the basis of the claim adjudicated 
here.  VA treatment records, from the Salisbury, North 
Carolina, VA Medical Center (VAMC), the Salem, North Carolina 
VAMC, and from the Carilion Giles Memorial Hospital, have 
been obtained and associated with the claims folder.  Records 
of the veteran's surgery and hospitalization at the Salisbury 
VAMC in February 1990 for a right inguinal hernia, and 
associated pre- and post-operative care, are among those 
records obtained.  There is no indication that pertinent 
records of hospitalization or other treatment have not been 
obtained and associated with the claims folder.  

By the appealed June 2002 rating action, as well as by the 
above-noted development letters and an October 2002 statement 
of the case and March 2003 and April 2004 supplemental 
statements of the case, the veteran was informed that 
submitted evidence would not suffice to support his claim, 
since it included no medical evidence of incontinence as a 
result of the February 1990 surgery.  

In view of the foregoing, by the action taken VA complies 
with all requirements of law, thereby allowing the Board to 
consider the issue on appeal.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the initial notice was provided in March 2001, prior to 
initial adjudication in June 2002.   The RO issued further 
VCAA letters in July 2003 and October 2003, and issued a 
subsequent supplemental statement of the case in April 2004, 
thus affording the veteran additional review of the claim 
following appropriate notice and development.  The Board 
finds no prejudice in the veteran in the order of notice, 
development, and claim review in this case.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Evaluation of 38 U.S.C.A. §1151 claim for compensation for 
impotence

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotence in January 
2001, the version of 38 U.S.C.A. § 1151 enacted by § 422(a) 
of Pub. L. No. 104-204, which became effective October 1, 
1997, applies to his claim.  See VAOPGCPREC 40-97.

Effective from October 1, 1997, 38 U.S.C.A. § 1151 (West 
2002) provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected. For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable 
. . .

In this case, the evidentiary record shows that the veteran 
was hospitalized a the Salisbury VAMC in February 1990 for 
correction of a reducible right inguinal hernia.  Post-
operative treatment and care records show that the veteran 
suffered damage to the right ulnar nerve, possibly as a 
result of I-V placement associated with that surgery, with 
assessed right ulnar nerve neuropathy upon VA consultation 
evaluation in August 1990.  

As the Board explained in testimony before the undersigned in 
April 2005, it was his contention that a nerve had been 
accidentally severed in the course of the VA right inguinal 
hernia repair surgery he underwent in February 1990, and that 
ever since that time he had been impotent.  He further 
contended that tests had been done which revealed that there 
was that nerve damage, and he had been told that as a result 
he could not have sex.  In a May 2001 statement submitted in 
support of the claim, the veteran reported that he had sex 
every night prior to the surgery, and that he could not sex 
again after the surgery.  

Review of the evidentiary findings for many years following 
the surgery, medical records contain no documentation of the 
veteran reporting or complaining of impotence.  In a record 
of hospitalization at the Carilion Giles Hospital in February 
2001 for dehydration, it was noted that the veteran reported 
a permanent erectile dysfunction.  However, the etiology of 
an erectile dysfunction was not developed in records of that 
hospitalization, and there is no indication that the veteran 
received any evaluation or treatment for that reported 
problem.  

Based on the veteran's testimony that he received a medical 
assessment and testing concluding that a nerve was severed in 
the course of his February 1990 operation, and his further 
testimony that he did not receive non-VA treatment, and based 
on the complete medical record, as obtained and associated 
with the claims folder, the Board can only conclude that the 
veteran is of the misapprehension that the right ulnar nerve, 
which was found post-operatively to have been damaged, is 
somehow related to impotence.  As the medical treatment notes 
within the claims folder show, the right ulnar nerve affects 
functioning of the right arm and hand.  Hence, the veteran's 
claim of medically identified nerve damage in the course of 
February 1990 surgery resulting in impotence is without 
foundation in the medical evidence.  Rather, it is 
contradicted by the medical evidence showing post-operative 
right ulnar nerve damage and not other nerve damage.  
Further, the absence of any indication of impotence in the 
medical record for years post-operatively, weighs heavily 
against the veteran's claim.  

The Board has considered the veteran's own assertions 
regarding his having suffered a severed nerve in the course 
of surgery, with resulting impotence.  However, the veteran 
is not shown to be trained in the field of medicine, and lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the preponderance of the evidence is against 
there having been the severing of a nerve in the course of 
the veteran's February 1990 surgery with resulting impotence.  
The preponderance of the evidence is accordingly against the 
veteran's claim, and, therefore, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on impotence as due to 
VA inguinal hernia surgery in February 1990 is denied.  

REMAND

As noted in the decision above, under the VCAA the VA has an 
enhanced duty to notify the claimant of information and 
evidence necessary to substantiate a claim, and to assist in 
development of the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

Also as noted, effective from October 1, 1997, 38 U.S.C.A. § 
1151 (West 2002) provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of 
this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or

(B) an event not reasonably foreseeable 
. . .

The veteran has alleged that as a result of numerous 
treatments over years from the hernia surgery in 1990 and 
from 1998 to the present, he suffers from urinary 
incontinence with dribbling necessitating the wearing of 
absorbent pads.  The medical record reflects that the veteran 
does reflect that the veteran has undergone multiple VA 
treatments and procedures since 1998 for urethral stricture, 
blockage, or scarring, and impairments of urinary flow.  
These VA procedures have included multiple catheterizations, 
a urethrotomy in June 1999, and surgery with circumcision and 
implantation of foreskin for repair of scar tissue in 
February 2000.  These medical records are contained in the 
claims folder.  

The veteran has alleged that one treating physician at VA was 
excessively forceful in insertion or removal of a urethral 
catheter, causing urethral damage which resulted in the 
current incontinence.  He has also alleged more generally 
that genitourinary treatment received from VA facilities 
precipitated his current condition.  As noted above, for the 
veteran to be granted benefits pursuant to 38 U.S.C.A. 
§ 1151, there is required a showing that the claimed 
condition was the result of VA carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination 
associated with treatment of the veteran's genitourinary 
system; or an event not reasonably foreseeable in the course 
of that treatment.  The Board cannot make its own independent 
medical determination, and it must have plausible reasons, 
based upon medical evidence in the record, for a medically-
based decision.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, no medical authority has addressed the 
veteran's allegation of some fault in the course of multiple 
treatments received, causing his current incontinence.   
Hence, a VA examination is in order to determine the current 
nature of the veteran's incontinence, and whether it was the 
result of VA treatment so as to qualify for compensation 
pursuant to 38 U.S.C.A. § 1151, based on clinical findings 
and a thorough review of the medical record.  

Accordingly, the case is remanded for the following:

1.  The veteran should be afforded a 
VA genitourinary examination to 
address the nature and etiology of 
any current incontinence, 
particularly as related to VA 
treatment received.  The claims 
folder must be provided to the 
examiner for review for the 
examination.  Any necessary studies 
and non-invasive tests should be 
conducted.  The examiner should 
review the veteran's history of 
treatments, surgeries, and 
hospitalizations at VA facilities for 
urethral blockage, urethral scarring, 
and other disorders of the urinary 
tract, and answer the following:  

A.  Does the veteran have 
incontinence, and if so what is 
the nature of that disorder?
 
B.  If incontinence is found, 
is it at least as likely as not 
that VA carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the Department in 
furnishing the hospital care, 
medical or surgical treatment, 
or examination associated with 
treatment of the veteran's 
genitourinary system; or an 
event not reasonably 
foreseeable in the course of 
that treatment, caused the 
veteran's incontinence?  

The examiner should explain the 
bases for all opinions 
provided.  All findings and 
conclusions must be based on 
the objective medical evidence, 
and cannot be based on 
speculation or the veteran's 
unsubstantiated history of 
actions taken or not taken by 
VA in the course of treatment.  
If the examiner cannot answer 
the questions posed without 
resort to speculation, the 
examiner should so state.  

2.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should then be 
afforded the applicable time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


